Title: To Thomas Jefferson from George Washington, 13 March 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia 13th. Mar. 1793

The returned draught of a letter to Mr. Gouvr. Morris accords with my sentiments.—Taking it for granted, that the words “We suppose this will rather overpay the instalments and interest due on the loans of 18. 6 and 10 Millions”—means all that could be demanded by the French Government to the close of last year.—This being the idea I have entertained of the payments, and engagements to pay.
If it has not been done in a former letter, it would be very agreeable to me, that Mr. Morris should be instructed to neglect no favorable opportunity of expressing informally the sentiments and wishes of this Country respecting M. de la Fayette.—And I pray you to commit to paper—in answer to the enclosed letter from Madame de la Fayette to me—all the consolation I can with propriety give her consistent with my public character and the National policy; circumstanced as things are.—My last, and only letter to her is herewith sent, that you may see what has been written heretofore. I am—always Yours

Go: Washington

